DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-18. Claims 1-18 were amended, and arguments were presented in the response filed 3/25/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-9, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl et al. (DE 10 2015225705, see English language equivalent US 2017/0179450) in view of Kang et al. (US 2010/0151274).
Regarding claim 1, Dirscherl discloses a battery cell 1 that is made by providing a housing 2 (analogous: battery housing), wherein an electrode assembly 3 (analogous: electrodes) is received in the interior space 14 of the housing ([0047]). At least one barrier layer 6 is arranged on an outer face of the metallic housing ([0011]), thus coating at least partial regions of the surface of the battery housing a diffusion barrier layer. Dirscherl teaches that a barrier layer 6 can be a silicon oxide layer ([0012]). 
Because Dirscherl teaches the “barrier layer reduces…a diffusion of solvent of the electrolyte” ([0005]), it is considered that Dirscherl teaches that an electrolyte is contained in 
While Dirscherl teaches the barrier layer can be a silicon oxide layer (thus an oxide layer), Dirscherl does not explicitly disclose the diffusion barrier layer is made of a polymer material and thereafter oxidizing the polymer material of the diffusion barrier layer at least on the surface to form an oxide layer.
Kang teaches a flexible substrate with an organic/inorganic composite layer disposed thereon ([0015]). The composite layer is formed by coating a precursor including an inorganic polymer on the substrate, curing the precursor including the inorganic polymer, and oxidizing a surface of the cured precursors including the inorganic polymer to form an oxide layer ([0017]). The forming of the oxide layer can be performed by plasma using oxygen or an oxygen mixed gas or UV/ozone treatment ([0017]). The precursor may be inorganic polymers including siloxane (analogous: silicone), metalloxane, or a mixture of siloxane, metalloxane, silazane, and other inorganic polymers ([0019]). The layer shows excellent moisture/oxygen permeation prevention characteristics ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inorganic polymer and oxidation process to form a barrier layer of Kang with the barrier layer of Dirscherl for the purpose of having a barrier layer with excellent moisture/oxygen permeation prevention characteristics.
claim 2, modified Dirscherl discloses all of the claim limitations as set forth above. Kang teaches the polymer material is siloxane (silicone) that is oxidized ([0017]), and thus has a surface silicon dioxide layer generated by oxidation. 
Regarding claim 3, modified Dirscherl discloses all of the claim limitations as set forth above. Kang teaches the polymer material is oxidized by bringing the polymer material into contact with a plasma ([0017]).
Regarding claim 4, modified Dirscherl discloses all of the claim limitations as set forth above. Kang teaches the plasma is made from oxygen ([0017]), thus teaches the plasma contains ionized oxygen.
Regarding claim 5, modified Dirscherl discloses all of the claim limitations as set forth above. Kang teaches the plasma may be performed at atmospheric pressure (abstract). 
Regarding claims 8-9, modified Dirscherl discloses all of the claim limitations as set forth above. Kang teaches the oxidization is performed using ozone (a gas atmosphere of reactive oxygen), thus teaches the polymer material is oxidized by bringing the polymer material into contact with a gas atmosphere which contains reactive oxygen.
Regarding claim 16, modified Dirscherl discloses all of the claim limitations as set forth above. Kang teaches the barrier layer may be a multi-layer made from repeating the process ([0021]). Thus, Kang teaches coating sequentially one after another respectively with a diffusion barrier partial layer made of a polymer material and after each coating with a diffusion barrier partial layer, the polymer material of the diffusion barrier partial layer is then oxidized at least on the surface.
claim 17, modified Dirscherl discloses all of the claim limitations as set forth above. Dirscherl teaches the regions where the barrier layer 6 is coated over multiple points such that diffusion can be reduced at connection points (analogous: local breaks) between the metallic housing and the insulation element ([0011]). Thus, Dirscherl teaches wherein partial regions of the surface of the battery housing are coated with the diffusion barrier layer, in which partial regions a material of the battery housing acting as a diffusion barrier to oxygen at local breaks.
Regarding claim 18, Dirscherl discloses a battery cell 1 that is made by providing a housing 2 (analogous: battery housing), wherein an electrode assembly 3 (analogous: electrodes) is received in the interior space 14 of the housing ([0047]). At least one barrier layer 6 (analogous: diffusion barrier layer) is arranged on an outer face of the metallic housing ([0011]), thus coating at least partial regions of the surface of the battery housing a diffusion barrier layer. Dirscherl teaches that a barrier layer 6 can be a silicon oxide layer ([0012]). 
Because Dirscherl teaches the “barrier layer reduces…a diffusion of solvent of the electrolyte” ([0005]), it is considered that Dirscherl teaches that an electrolyte is contained in the housing 2 with the electrode assembly 3 otherwise the stated benefit (reduced diffusion of electrolyte solvent) would not occur.
While Dirscherl teaches the barrier layer can be a silicon oxide layer (thus an oxide layer), Dirscherl does not explicitly disclose the diffusion barrier layer is made of a polymer material and thereafter oxidizing the polymer material of the diffusion barrier layer at least on the 
Kang teaches a flexible substrate with an organic/inorganic composite layer disposed thereon ([0015]). The composite layer is formed by coating a precursor including an inorganic polymer on the substrate, curing the precursor including the inorganic polymer, and oxidizing a surface of the cured precursors including the inorganic polymer to form an oxide layer ([0017]). The forming of the oxide layer can be performed by plasma using oxygen or an oxygen mixed gas or UV/ozone treatment ([0017]). The precursor may be inorganic polymers including siloxane (analogous: silicone), metalloxane, or a mixture of siloxane, metalloxane, silazane, and other inorganic polymers ([0019]). The layer shows excellent moisture/oxygen permeation prevention characteristics ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inorganic polymer and oxidation process to form a barrier layer of Kang with the barrier layer of Dirscherl for the purpose of having a barrier layer with excellent moisture/oxygen permeation prevention characteristics.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl et al. (DE 10 2015225705, see English language equivalent US 2017/0179450) in view of Kang et al. (US 2010/0151274), as applied to claims 3 or 8 above, and further in view of Ji et al. (US 6,190,436) and Mori et al. (US 6,006,763).
claims 10-11, modified Dirscherl discloses all of the claim limitations as set forth above. While Kang teaches that the oxidizing may be performed at atmospheric pressure, and Kang does not limit the pressure as such, modified Dirscherl does not explicitly disclose wherein (claim 10) the plasma has a pressure which is higher than an ambient pressure or (claim 11) the gas atmosphere has a pressure which is higher than an ambient pressure.
Ji discloses an ozone-oxygen gas stream feed into a membrane separation unit containing an elastomeric polymer membrane, whereby the ozone-enriched gas passes through the membrane to a permeate zone and is contact with an ozone-reactive substance-containing gas stream in the permeate zone, thereby oxidizing the substances in the permeate zone (abstract). Ji teaches the pressure in the chamber where ozone is supplied is preferably in a range of about 1.5 to about 5 bara (bars absolute), and the pressure is preferably maintained in this range to enhance the permeation of ozone (C7/L20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ozone pressure, including the range of about 1.05 to about 5 bara (greater than ambient atmospheric pressure), as the pressure of the plasma or the ozone (gas atmosphere) of modified Dirscherl for the purpose of enhancing the permeation of the oxidizing agent.
While Kang teaches a preheating treatment of the deposited precursor 210 to remove solvent ([0045]) and an option for thermal curing before UV treatment ([0048]), modified Dirscherl does not explicitly disclose wherein (claim 10) the plasma has a temperature which is (claim 11) the gas atmosphere has a temperature which is higher than an ambient temperature.
Mori teaches a surface treatment of a substrate at which a gas discharge produces activated gas or active species which are then used for surface treatment of a substrate (abstract). Mori teaches the surface treatment may be use an activated oxygen gas including oxygen radicals and ozone (C5/L20-27) or plasma (C9/L20-30). Mori teaches the temperature of the process may be performed at room temperature, or any convenient temperature at which a problem does not occur such that the device or the substrate is thermally damaged (C9/L50-55). As a matter of course, it is preferably that the substrate be heated to simply raise the oxidation rate (C9/L55-57). That is, Mori suggests increasing the temperature beyond room or ambient temperature (though not to a point which would cause thermal damage) in order to increase the oxidation rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the oxidizing temperature of the plasma or the ozone (gas atmosphere) to higher than ambient temperature of modified Dirscherl, as suggested by Mori, for the purpose of increasing the oxidization rate.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl et al. (DE 10 2015225705, see English language equivalent US 2017/0179450) in view of Kang et al. (US 2010/0151274), as applied to claims 3 or 8 above, and further in view of Ji et al. (US 6,190,436).
claims 12-13, modified Dirscherl discloses all of the claim limitations as set forth above. While Kang teaches that the oxidizing may be performed at atmospheric pressure, and Kang does not limit the pressure as such, modified Dirscherl does not explicitly disclose wherein (claim 12) the plasma has a pressure which is higher than an ambient pressure or (claim 13) the gas atmosphere has a pressure which is higher than an ambient pressure.
Ji discloses an ozone-oxygen gas stream feed into a membrane separation unit containing an elastomeric polymer membrane, whereby the ozone-enriched gas passes through the membrane to a permeate zone and is contact with an ozone-reactive substance-containing gas stream in the permeate zone, thereby oxidizing the substances in the permeate zone (abstract). Ji teaches the pressure in the chamber where ozone is supplied is preferably in a range of about 1.5 to about 5 bara (bars absolute), and the pressure is preferably maintained in this range to enhance the permeation of ozone (C7/L20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ozone pressure, including the range of about 1.05 to about 5 bara (greater than ambient atmospheric pressure), as the pressure of the plasma or the ozone (gas atmosphere) of modified Dirscherl for the purpose of enhancing the permeation of the oxidizing agent.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl et al. (DE 10 2015225705, see English language equivalent US 2017/0179450) in view of Kang et al. , as applied to claims 3 or 8 above, and further in view of Mori et al. (US 6,006,763).
Regarding claims 14-15, modified Dirscherl discloses all of the claim limitations as set forth above. While Kang teaches a preheating treatment of the deposited precursor 210 to remove solvent ([0045]) and an option for thermal curing before UV treatment ([0048]), modified Dirscherl does not explicitly disclose wherein (claim 14) the plasma has a temperature which is higher than an ambient temperature or (claim 15) the gas atmosphere has a temperature which is higher than an ambient temperature.
Mori teaches a surface treatment of a substrate at which a gas discharge produces activated gas or active species which are then used for surface treatment of a substrate (abstract). Mori teaches the surface treatment may be use an activated oxygen gas including oxygen radicals and ozone (C5/L20-27) or plasma (C9/L20-30). Mori teaches the temperature of the process may be performed at room temperature, or any convenient temperature at which a problem does not occur such that the device or the substrate is thermally damaged (C9/L50-55). As a matter of course, it is preferably that the substrate be heated to simply raise the oxidation rate (C9/L55-57). That is, Mori suggests increasing the temperature beyond room or ambient temperature (though not to a point which would cause thermal damage) in order to increase the oxidation rate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to increase the oxidizing temperature of the plasma or the ozone . 

Claims 1, 6-7, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dirscherl et al. (DE 10 2015225705, see English language equivalent US 2017/0179450) in view of Wang et al. (US 8,501,636).
Regarding claim 1, Dirscherl discloses a battery cell 1 that is made by providing a housing 2 (analogous: battery housing), wherein an electrode assembly 3 (analogous: electrodes) is received in the interior space 14 of the housing ([0047]). At least one barrier layer 6 is arranged on an outer face of the metallic housing ([0011]), thus coating at least partial regions of the surface of the battery housing a diffusion barrier layer. Dirscherl teaches that a barrier layer 6 can be a silicon oxide layer ([0012]). 
Because Dirscherl teaches the “barrier layer reduces…a diffusion of solvent of the electrolyte” ([0005]), it is considered that Dirscherl teaches that an electrolyte is contained in the housing 2 with the electrode assembly 3 otherwise the stated benefit (reduced diffusion of electrolyte solvent) would not occur.
While Dirscherl teaches the barrier layer can be a silicon oxide layer (thus an oxide layer), Dirscherl does not explicitly disclose the diffusion barrier layer is made of a polymer material and thereafter oxidizing the polymer material of the diffusion barrier layer at least on the surface to form an oxide layer.
(abstract). Then, the chemical oxide layer is heated in a no oxygen atmosphere, and then heating in an oxygen atmosphere to form a silicon dioxide layer (abstract). The silicon dioxide layer prevents or blocks unwanted particles from entering the substrate (C1/L20-25). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the silicon dioxide layer and the method of making said silicon dioxide layer including oxidizing a silicone, as taught by Wang, with the barrier layer of Dirscherl for the purpose of having a barrier that prevents or blocks unwanted particles from entering through the layer.
Regarding claims 6-7, modified Dirscherl discloses all of the claim limitation as set forth above. Wang teaches using hydrogen peroxide to oxidize the material.
Regarding claim 17, modified Dirscherl discloses all of the claim limitations as set forth above. Dirscherl teaches the regions where the barrier layer 6 is coated over multiple points such that diffusion can be reduced at connection points (analogous: local breaks) between the metallic housing and the insulation element ([0011]). Thus, Dirscherl teaches wherein partial regions of the surface of the battery housing are coated with the diffusion barrier layer, in which partial regions a material of the battery housing acting as a diffusion barrier to oxygen at local breaks.
claim 18, Dirscherl discloses a battery cell 1 that is made by providing a housing 2 (analogous: battery housing), wherein an electrode assembly 3 (analogous: electrodes) is received in the interior space 14 of the housing ([0047]). At least one barrier layer 6 is arranged on an outer face of the metallic housing ([0011]), thus coating at least partial regions of the surface of the battery housing a diffusion barrier layer. Dirscherl teaches that a barrier layer 6 can be a silicon oxide layer ([0012]). 
Because Dirscherl teaches the “barrier layer reduces…a diffusion of solvent of the electrolyte” ([0005]), it is considered that Dirscherl teaches that an electrolyte is contained in the housing 2 with the electrode assembly 3 otherwise the stated benefit (reduced diffusion of electrolyte solvent) would not occur.
While Dirscherl teaches the barrier layer can be a silicon oxide layer (thus an oxide layer), Dirscherl does not explicitly disclose the diffusion barrier layer is made of a polymer material and thereafter oxidizing the polymer material of the diffusion barrier layer at least on the surface to form an oxide layer. While this limitation is a product-by-process limitation, the structure implied by the process includes a polymer that is oxidized.
Wang discloses a method of fabricating a silicon dioxide layer (a silicon oxide) including the steps of providing a substrate, cleaning the substrate with a solution containing hydrogen peroxide to form a chemical oxide layer on the substrate (abstract). Then, the chemical oxide layer is heated in a no oxygen atmosphere, and then heating in an oxygen atmosphere to form a silicon dioxide layer (abstract). The silicon dioxide layer prevents or blocks unwanted particles from entering the substrate (C1/L20-25). 
.

Response to Arguments
Applicant's arguments filed 3/25/2021 have been fully considered but they are not persuasive. 
Applicant argues a skilled person would not have been led to combine Dirscherl with either Kang or Wang as asserted by the Examiner to meet the limitations. Applicant argues in contrast to the “metallic housing” of Dirscherl:
Kang only discloses “plastic flexible substrate” and “a method of forming a barrier layer on plastic used for a substrate of a flexible display or a flexible or plastic electronic device” at [0004] and [0006].
Wang on the other hand only discloses “a method for fabricating silicon dioxide layer [on a] semiconductor substrate” at col 1, lines 21-36.
Thus, none of Kang and Wang teach any metallic surface on which a barrier layer could be formed, and Kang and Wang are completely silent regarding manufacturing any battery, much less any barrier on a metallic housing of a battery as specifically disclosed in Dirscherl. Further arguing these references are directed to completely different technologies as compared 
This is not considered persuasive. Because Applicant notes that Kang and Wang are “completely silent regarding manufacturing any battery” and “are directed to completely different technologies as compared to Dirscherl”, Applicant appears to be arguing that neither Kang nor Wang are analogous art. However, MPEP 2141.01(a) sets forth that “under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed”. Further it states that the references need not be from the same field of endeavor as the claimed invention. Rather, a reference is analogous art to the claimed invention if 1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or 2) the reference is reasonably pertinent to the problem faced by the invention (even if it is not in the same field of endeavor as the claimed invention).
The instant application (i.e. the problem faced by the invention) is directed towards “largely prevent penetration, in particular inward diffusion, of oxygen into the interior of a battery housing and thus inhibit degradation of the battery cell properties over time”, see 
With regards to Kang, Kang states “it is very important to form a barrier on the substrate to prevent permeation of moisture and oxygen through the substrate as well as permeation of moisture and oxygen from an ambient after the formation of the device” [0011]. Thus, Kang is reasonably pertinent to the problem faced by the invention, namely preventing the passage of oxygen.
With regards to Wang, Wang states “the silicon dioxide layer prevents or blocks unwanted particles from entering the semiconductor substrate” C1/L20-25. Wang further teaches that unwanted particles “causes electrical drift” in the transistor C1/L15-20. That is, Wang is concerned with preventing unwanted particles that can interfere with an electrical circuit that can cause electrical drift (i.e. degradation). Thus, Wang is reasonably pertinent to the problem faced by the invention, namely preventing the intrusion of foreign particles which can cause electrical problems and degradation. 
In response to applicant's argument that Kang and Wang are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Kang and Wang are reasonably pertinent to the particular problem with which the applicant was concerned.

While both Kang and Wang are silent to manufacturing a battery or applying the layer to a metallic surface, Kang and Wang are not relied upon to teach such limitations that are taught by Dirscherl. Further both Kang and Wang are combinable with Dirscherl because of the formation of a silicon oxide layer, and a person of ordinary skill in the art would apply the teachings regarding the formation of the silicon oxide layer of Kang and/or Wang with the [silent] manufacturing process of the silicon oxide layer of Dirscherl in order to obtain the silicon oxide layer and the benefits of said layer as taught by Dirscherl ([0005]), Kang ([0011]), and Wang (C1/L20-25).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, because Dirscherl teaches a barrier layer made of or includes a silicon oxide layer, Dirscherl thereby naturally lends itself to modification involving the manufacture of said silicon oxide layer, as to which Dirscherl is silent. A person of ordinary skill in the art recognizing that Dirscherl teaches a silicon oxide layer but is silent to how said layer is made, would be motivated to find such a reference (Kang and/or Wang) that teaches making and applying a silicon oxide layer, especially a reference that uses the silicon oxide layer for the same purpose (i.e. preventing the passage of oxygen or particles that can cause electrical problems and degradation).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725